Title: From George Washington to Samuel Chase, 5 January 1785
From: Washington, George
To: Chase, Samuel

 

Dear Sir,
Mount Vernon 5th Jany 1785.

Receive my thanks for your favor of 31st ulto, & for the copies therewith enclosed: they will answer my purposes equally with the fairest that could be made.
When I found your Express at Mount Pleasant, & was unable to procure another in Marlbro’, I commenced one myself—got home before dinner, & dispatched one of my servants to Hooes ferry immediately. He placed the packet into the hands of the Express there waiting, before nine o’Clock next morning: on Friday with ease the business might have been laid before the Assembly of this State, yet sitting I believe. When I hear from thence, I will with pleasure communicate the result.
The attention which your Assembly is giving to the establishment of public schools, for the encouragement of literature, does them great honor: to accomplish this, ought to be one of our first endeavours; I know of no object more interesting. We want something to expand the mind, & make us think with more liberallity—& act with sounder policy, than most of the States do. We should consider that we are not now in leading strings. It behooves us therefore to look well to our ways. My best wishes attend the Ladies of your family. I am, Dr Sir Yr mo. obt Servt

G: Washington

